Citation Nr: 1107471	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-35 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for residuals of prostate cancer 
from April 25, 2008?

2.  What evaluation is warranted for erectile dysfunction from 
April 25, 2008?


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E.M. Evans




INTRODUCTION

The Veteran served on active duty from June 1953 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2009 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The question what evaluation is warranted for erectile 
dysfunction since April 25, 2008, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since April 25, 2008, residuals of prostate cancer have not 
been manifested by daytime voiding interval between one and two 
hours; or by awakening to void three or four times per night; or 
by the need to wear absorbent materials which must be changed 
less than two times per day.

2.  Since April 25, 2008, residuals of prostate cancer have not 
been manifested by renal dysfunction with albumin constant or 
recurring with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.


CONCLUSION OF LAW

Since April 25, 2008, residuals of prostate cancer have not met 
the criteria for an initial evaluation in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.519, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA
 
As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).
 
Legal Criteria
 
Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, such as 
the situation in this case, multiple (staged) ratings may be 
assigned for different periods of time during the pendency of the 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

This appeal arises from the March 2009 rating decision that 
granted entitlement to service connection for residuals of 
prostate cancer and assigned a 10 percent evaluation, effective 
April 25, 2008.  He also was granted entitlement to service 
connection for erectile dysfunction the rating for which is the 
subject of the remand below.  

The Veteran's prostate cancer residuals are currently rated as 10 
percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  
Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system are to be rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.

Rating residuals of prostate cancer for urinary frequency, under 
38 C.F.R. § 4.115a, a 10 percent rating is warranted for daytime 
voiding interval between two and three hours, or; awakening to 
void two times per night.  A 20 percent rating is warranted for 
daytime voiding interval between one and two hours, or; awakening 
to void three to four times per night.  

Under 38 C.F.R. § 4.115a, a 20 percent rating is warranted for 
voiding dysfunction requiring the wearing of absorbent materials 
which must be changed less than 2 times per day.  

Under 38 C.F.R. § 4.115a, a 30 percent rating is warranted for 
renal dysfunction with albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 38 
C.F.R. § 4.104, Diagnostic Code 7101.  

Under Diagnostic Code 7101, a 10 percent rating is assigned where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual has 
a history of diastolic pressure that is predominantly 100 or more 
which requires continuous medication for control. 38 C.F.R. § 
4.104.

The Veteran was diagnosed with prostate cancer in February 2007.  
He underwent external beam radiation therapy concurrently with 
androgen suppression, which was completed in July 2007.  

March 2008 private treatment records reveal that the Veteran was 
feeling well without complaints of bone pain, abdominal pain, 
pelvic pain, hematuria, hematochezia, or weight loss.  The 
examiner reported that the Veteran was approximately seven months 
post treatment with no evidence of recurrent disease.  A 
September 2008 private treatment follow up evaluation showed no 
significant complaints.  The Veteran denied any dysuria or 
hematuria.  Nocturia was stable at once or twice nightly.  He 
denied urinary hesitancy, weak stream, or dribbling.  The 
examiner reported that the Veteran was doing well with no 
evidence of recurrent disease.  

The Veteran was afforded a VA examination in January 2009.  The 
Veteran reported receiving his prostate cancer diagnosis in 
February 2007 and undergoing treatment between April and July 
2007.  He stated that all treatment had been completed by the end 
of July 2007 and that his cancer had been in full remission 
since.  He denied experiencing any residuals from his treatment.  
He reported urinating three times a day at four hour intervals, 
and twice at night at four hour intervals.  He denied any 
problems starting urination, or with incontinence.  He stated 
that he had experienced impotence since July 2007.  He had not 
received any treatment for his impotence, and claimed no other 
functional impairments from his prostate cancer.  

Analysis

After a careful review of the evidence, the Board finds that the 
criteria for an initial evaluation in excess of 10 percent are 
not met.  

Under 38 C.F.R. § 4.115a, a 20 percent evaluation is warranted 
when rating based on urinary frequency, when the daytime voiding 
interval is between one and two hours, or there is awakening to 
void three to four times per night.  A 20 percent rating is also 
warranted for voiding dysfunction requiring the wearing of 
absorbent materials which must be changed less than 2 times per 
day.  Finally, a 30 percent rating is warranted for renal 
dysfunction with albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under diagnostic 
code 7101.  In this case, the Veteran's urinary frequency has 
been reported as every four hours with nighttime voiding also 
reported at four hour intervals as well.  The Veteran has not 
reported any incontinence or the need to use absorbent materials.  
The Veteran has also not experienced any renal abnormalities that 
are related to his prostate surgery.

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim.  The Veteran has not met 
the criteria for an evaluation in excess of 10 percent.  The 
claim is denied.  

In reaching this decision the Board  considered the doctrine of 
reasonable doubt but the preponderance of the evidence is against 
the claim, the doctrine is not for application.  38 C.F.R. § 
3.102.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of prostate cancer is denied.


REMAND

The March 2009 rating decision also granted entitlement to 
service connection  for erectile dysfunction.  While the Veteran 
has been awarded special monthly compensation for the loss of use 
of a creative organ, it is clear from his September 2009 
statement that he is claiming entitlement to a higher compensable 
rating based on the loss of erectile function.  As such, the 
September 2009 statement constitutes a valid notice of 
disagreement to the March 2009 rating decision.  Unfortunately, 
however, a statement of the case has yet to be issued on this 
question.  Accordingly, this question must be remanded for 
further development in accordance with Manlincon v. West, 12 Vet. 
App. 242 (1999).

Therefore, the case is REMANDED for the following action:

The RO must issue a statement of the case 
addressing the question what evaluation is 
warranted for erectile dysfunction since 
April 25, 2008.  The Veteran is hereby 
informed that the Board may exercise 
appellate jurisdiction only if he perfects an 
appeal in a timely manner.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   Kutscherousky v. 
West, 12 Vet. App. 369 (1999).    


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


